
	

113 S570 IS: Clean Energy Race to the Top Act of 2013
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 570
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a competitive grant program in the
		  Department of Energy to provide grants to States and units of local government
		  to carry out clean energy and carbon reduction measures, to close big oil
		  company tax loopholes to pay for the competitive grant program and reduce the
		  deficit, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Energy Race to the Top Act
			 of 2013.
		2.DefinitionsIn this Act:
			(1)Eligible
			 entityThe term eligible entity means an entity
			 described in section 3(b).
			(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Clean energy
			 grant program
			(a)In
			 generalThere is established in the Department of Energy a
			 program to provide grants to eligible entities, on a competitive basis, to
			 develop and carry out clean energy and carbon reduction measures, such
			 as—
				(1)renewable
			 electricity standards;
				(2)regional or
			 statewide climate action plans;
				(3)the use of
			 hybrid, electric, compressed natural gas, or fuel cell vehicles in State or
			 local fleets;
				(4)measures to
			 increase the percentage of public buildings of the eligible entity that are
			 certified with respect to standards for energy efficiency;
				(5)participation in
			 a regional greenhouse gas reduction program;
				(6)facilitation of
			 on-bill financing for energy efficiency improvements for residences and
			 business served by rural coops;
				(7)provision of
			 State tax incentives for the manufacture or installation of clean energy
			 components or energy efficiency upgrades;
				(8)provision of
			 innovative financing mechanisms to private sector entities to encourage the
			 deployment of clean energy technologies;
				(9)implementation of
			 best management practices for the public utility commission of an eligible
			 entity;
				(10)improvement and
			 updating of grid technology; and
				(11)implementation
			 of carbon efficiency standards.
				(b)Eligible
			 entitiesTo be eligible to receive a grant under this section, a
			 State or unit of local government, or a regional consortium comprised of States
			 or units of local governments, in partnership with private sector and
			 nongovernmental organization partners, shall—
				(1)meet any
			 requirements established by the Secretary under subsection (e); and
				(2)submit an
			 application to the Secretary at such time, in such form, and containing such
			 information as the Secretary may require.
				(c)AwardThe
			 Secretary shall determine which eligible entities shall receive grants and the
			 amount of the grants provided based on—
				(1)the information
			 provided in an application submitted under subsection (b)(2); and
				(2)any criteria for
			 reviewing and ranking applications developed by the Secretary by regulation
			 under subsection (e).
				(d)Use of
			 fundsGrant funds provided under this section shall only be used
			 for eligible uses specified by the Secretary by regulation under subsection
			 (e).
			(e)Regulations
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall issue regulations that establish criteria for
			 grants under this section, including specifying the types of measures that are
			 eligible for grants, establishing application criteria, and developing a point
			 system to assist the Secretary in reviewing and ranking grant
			 applications.
				(2)ConsiderationsIn
			 developing the regulations under paragraph (1), the Secretary shall take into
			 account—
					(A)regional
			 disparities in the ways in which energy is produced and used; and
					(B)the clean energy
			 resource potential of the measures.
					(f)ExplanationAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall publish in the Federal Register an explanation of the manner by which
			 grants awarded under subsection (c) would ensure an objective evaluation based
			 on the criteria regulations promulgated under subsection (e)(1).
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for fiscal year 2014 to carry
			 out this Act $5,000,000,000, to remain available until expended.
		5.Cost offset for
			 clean energy grant program, and deficit reduction, resulting from reduction in
			 deduction for major integrated oil companies for income attributable to
			 domestic production of oil, gas, or primary products thereof
			(a)In
			 generalSubparagraph (A) of section 199(d)(9) of the Internal
			 Revenue Code of 1986 is amended by inserting (5 percent in the case of a
			 taxpayer which is a major integrated oil company (as defined in section
			 167(h)(5)(B))) after 3 percent.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
